DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Action is in response to communications filed 07/14/2022.
Claims 1-20 are pending.
Claims 5 and 18 are objected to.
Claims 1-4, 6-17 and 19-20 are rejected.

Priority
Applicant’s priority claim to provisional US application 62/395338 filed 09/05/2016 as a continuation of US application 15/379,310 filed 12/14/2016 is herein acknowledged.

Information Disclosure Statement
As required by M.P.E.P.  609(C), the applicant’s submission of the Information Disclosure Statements dated 07/14/2022 and 07/20/2022 are acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P 609 C(2), copies of the PTOL-1449s initialed and dated by the examiner is attached to the instant office action. The Examiner notes that two of the IDS documents filed 07/20/2022 are identical duplicate copies of two IDS documents filed 07/14/2022. 

Drawings
The applicant’s drawings submitted on 07/14/2022 are acceptable for examination purposes.

Claim Objections
Claims 5 and 18 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance:
The claimed invention involves managing file deletion requests by storage authorities via inodes for files. When a request for file deletion is received, the authority which owns the inode for the file determines which authorities in the system own data portions that are to be deleted in response to the file deletion request. The authority owning the inode persists the file deletion from a first memory to a second memory and transfers the persisted file deletion to other authorities such that the data portions may be marked for batch deletion and subsequently deleted as a background process. In the present application, the authorities are identified in the claims as data structures.
The prior art deemed of closest relevance to the claimed invention, Kazar (US 7,962,689), recites managing storage nodes of a striped volume set (SVS) with a volume striping module (VSM) with which the system may manage and identify storage nodes wherein data is stored. The VSM may subsequently transfer delete requests to respective storage nodes identified via a locate function to remove the file from the directory and record an intent log record for the deletion.
The reasons for indicating allowable subject matter of claim 1 are that the prior art of record, neither anticipates, nor renders obvious the recited combination as a whole the limitations claiming that each data structure contains functionality for identifying and persisting records pertaining to deletion of a filed that may be propagated to other data structures present in the system to then mark the files to be deleted during a subsequent batch deletion operation. The prior art deemed of closest relevance fails to disclose this functionality being present for each data structure  of the plurality of nodes as the prior art discloses management and propagation of file deletion via a higher level storage manager component that separately identifies and forwards file deletions to respective nodes.
Claims 8 and 14 recite similar limitations as claim 1 and therefore are determined to contain allowable subject matter for similar reasons identified above. Claims 2-7, 9-13 and 15-20 depend from respective independent claims 1, 8 and 14.
The reasons for indicating allowable subject matter of claim 5 are that the prior art of record, neither anticipates, nor renders obvious the recited combination as a whole, including the limitations “wherein ownership of the inode is established prior to writing a file associated with the inode.” Herein the limitation of establishing ownership of the inode prior to writing a filing associated with the inode is not previously claimed or within the scope of the method of claim 1 of batch data deletion by data structures. In the context of the invention, the prior art of record fails to disclose that each data structure which owns an inode of a file contains functionality for identifying and persisting file deletion to mark respective data portions as being deleted and later delete the marked portions via batch data deletions by other data structures which own portions of the data to be deleted in addition to the limitation of establishing ownership of an inode of a file prior to writing the file.
The reasons for indicating allowable subject matter of claim 18 are that the prior art of record, neither anticipates, nor renders obvious the recited combination as a whole, including the limitations “wherein the plurality of processors are further configurable to record a record of cleanup tasks in the first memory.” Herein the limitation of processors are further configurable to record a record of cleanup tasks in the first memory is not previously recited or within the scope of the storage system of claim 14 of batch data deletion by data structures. Similar to the reasons for allowance of claim 5, the prior art fail to disclose alone and  in combination the limitations presented in addition to the limitation of recording cleanup tasks in the first memory.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1-4, 6-17 and 19-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 11,422,719, hereinafter referred to as “Patent”. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are a broader recitation of those in the US Patent as demonstrated by comparison below. In this manner, it may be considered that the claims of the US Patent may anticipate the claims of the instant application as they are of narrower scope.

Instant Application
US Patent No. 11,422,719
A method, comprising: determining which data structures own data portions to be deleted, wherein each data structure is configured to own data portions of further files associated with inodes owned by other data structures; recording, by a data structure owning an inode having a data portion to be deleted, a file deletion request in a first memory; transferring the recorded file deletion request from the first memory to a second memory to enable the data structures that own the data portions to be deleted to generate batch data deletions, the second memory comprising persistent memory to persist the recorded file deletion request; and deleting the data portions to be deleted, wherein the deleting is performed responsive to the transferring.

A method, comprising: determining, by an authority of a plurality of authorities that owns an inode of a file, which authorities own data portions to be deleted, responsive to a request for file deletion, wherein each authority of the plurality of authorities, including the authority owning the inode of the file and the authorities that own the data portions to be deleted, is configured to own inodes of files and entire files and own data portions of further files associated with inodes owned by other authorities; recording, by the authority owning the inode, the requested file deletion in a first memory, and providing an acknowledgement to the request for file deletion in response to the recording; transferring, by the authority owning the inode, the recorded file deletion from the first memory to a second memory to enable the authorities that own the data portions to be deleted to generate batch data deletions as a background process, the second memory comprising persistent memory to persist the recorded file deletion; and deleting, in the background by the authorities that own the data portions to be deleted, wherein the deleting is performed responsive to the transferring and based on the batch data deletions.

The method of claim 1, further comprising: sending messages regarding the data portions to be deleted from the data structure owning the inode to the data structures that own the data portions to be deleted, wherein the data structure owning the inode is identified through a hash algorithm applied to the inode.
The method of claim 1, further comprising: sending messages regarding the data portions to be deleted from the authority owning the inode to the authorities that own the data portions to be deleted, wherein the authority owning the inode is identified through a hash algorithm applied to the inode.
The method of claim 1, wherein the determining is performed as a background operation and the recording is performed in a foreground operation.
The method of claim 1, wherein the determining is performed in the background and the recording is performed in foreground, for file deletion, and further comprising: recording a record of cleanup tasks in the first memory.
The method of claim 1, further comprising: recording a record of cleanup tasks in the first memory.
The method of claim 1, further comprising: triggering garbage collection, based on the transferring.
The method of claim 1, wherein ownership of the inode is established prior to writing a file associated with the inode.
The method of claim 1, wherein the deleting comprises: collecting data portions to be deleted for deletion as batches of data portions.
The method of claim 1, further comprising: triggering garbage collection, based on the transferring.
A tangible, non-transitory, computer-readable media having instructions thereupon which, when executed by a processor, cause the processor to perform a method comprising: receiving a request for deletion or truncation of a file by an authority of a plurality of authorities that owns an inode of the file; writing a record to a first memory indicating the requested deletion of the file and providing an acknowledgement to the request for file deletion in response to the writing, the writing executed in foreground by the authority owning the inode of the file, wherein ownership of the inode is assigned prior to writing the file; transferring the recorded file deletion from the first memory to a second memory by the authority owning the inode to enable the authorities that own the data portions to be deleted to generate batch data deletions as a background process, the second memory comprising persistent memory to persist the recorded file deletion wherein each authority, including the authority owning the inode of the file and the authorities that own the data portions to be deleted, is configured to own inodes of files and entire files and own data portions of further files associated with inodes owned by other authorities; and deleting data portions of the file, in the background, by the plurality of authorities each owning one or more of the data portions to be deleted, wherein the deleting is performed responsive to the transferring and based on the batch data deletions.

The method of claim 1, wherein the deleting comprises: collecting data portions to be deleted for deletion as batches of data portions.
The computer-readable media of claim 6, wherein the method further comprises: acknowledging the deletion of the file to a client by the authority owning the inode in the foreground, responsive to the writing the record to the first memory, wherein the authority owning the inode is identified through a hash algorithm applied to the inode.
A tangible, non-transitory, computer-readable media having instructions thereupon which, when executed by a processor, cause the processor to perform a method comprising: determining which data structures own data portions to be deleted, wherein each data structure is configured to own data portions of further files associated with inodes owned by other data structures; recording, by a data structure owning an inode having a data portion to be deleted, a file deletion request in a first memory; transferring the recorded file deletion request from the first memory to a second memory to enable the data structures that own the data portions to be deleted to generate batch data deletions, the second memory comprising persistent memory to persist the recorded file deletion request; and deleting the data portions to be deleted, wherein the deleting is performed responsive to the transferring.

The computer-readable media of claim 6, wherein the method further comprises: receiving replies from the plurality of authorities in the foreground, wherein the writing the record to the first memory is indicating the deletion of the file and is responsive to the receiving the replies.
The computer-readable media of claim 8, wherein the method further comprises: sending messages regarding the data portions to be deleted from the data structure owning the inode to the data structures that own the data portions to be deleted, wherein the data structure owning the inode is identified through a hash algorithm applied to the inode.
The computer-readable media of claim 6, wherein the method further comprises: performing garbage collection in the second memory, triggered by the transferring.
The computer-readable media of claim 8, wherein the determining is performed as a background operation and the recording is performed in a foreground operation.
The computer-readable media of claim 6, wherein the method further comprises: writing a truncation record to the first memory, by each of the plurality of authorities owning one or more of the data portions, the truncation record acting as an instruction to clear data in a specified range of addresses, responsive to a request being for truncation of the file.
The computer-readable media of claim 8, wherein the method further comprises: performing garbage collection in the second memory, triggered by the transferring.
The computer-readable media of claim 6, wherein the method further comprises: writing a cleanup record to the first memory, in the foreground, by the authority owning the inode of the file, responsive to the request being for the deletion of the file.
The computer-readable media of claim 8, wherein the method further comprises: writing a truncation record to the first memory, the truncation record acting as an instruction to clear data in a specified range of addresses, responsive to a request for truncation of the file.
A storage system, comprising: a first memory, distributed in the storage system and having RAM (random-access memory) configurable to hold metadata; a second memory, distributed in the storage system and having solid-state storage memory, configurable to hold data and metadata; a plurality of processors, configured to record in the first memory, by an authority of a plurality of authorities that owns an inode of a file, deletion of the file, responsive to a request for the deletion of the file and providing an acknowledgement to the request for file deletion in response to the recording, wherein ownership of the inode is assigned prior to writing the file; the plurality of processors further configurable to record in the first memory, by the authority that owns the inode of a further file, truncation of the further file, responsive to a request for the truncation of the further file; the plurality of processors further configurable to transfer the recorded file deletion from the first memory to the second memory by the authority owning the inode of the file to enable the authorities that own the data portions to be deleted to generate batch data deletions as a background process, wherein the second memory persists the recorded file deletion and wherein each authority, including the authority owning the inode of the file and the authorities that own the data portions to be deleted, is configured to own inodes of files and entire files and own data portions of further files associated with inodes owned by other authorities; and the plurality of processors further configured to have the plurality of authorities, each authority of the plurality of authorities that owns a data portion to be deleted, delete the data portions in the second memory, in the background, resulting from the request for the deletion of the file, wherein the deleting is performed responsive to the transferring and based on the batch data deletions.

The computer-readable media of claim 8, wherein ownership of the inode is established prior to writing a file associated with the inode.
The storage system of claim 12, further comprising: the plurality of processors further configurable to have the authority that owns the inode of the file send messages, in the background, to the authorities that own the data portions to be deleted resulting from the request for the deletion of the file, wherein the authority owning the inode is identified through a hash algorithm applied to the inode.

A storage system, comprising: a first memory, distributed in the storage system and having RAM (random-access memory) configurable to hold metadata; a second memory, distributed in the storage system and having solid-state storage memory, configurable to hold data and metadata; a plurality of processors, configured to record in the first memory, by a data structure that owns an inode of a file, deletion of the file; the plurality of processors further configurable to record in the first memory, by a data structure that owns an inode of a further file, truncation of the further file; the plurality of processors further configurable to transfer the recorded file deletion from the first memory to the second memory to enable the data structures that own the data portions to be deleted to generate batch data deletions, wherein the second memory persists the recorded file deletion; and the plurality of processors further configurable to have a plurality of data structures, each data structure of the plurality of data structures owns a data portion to be deleted, wherein ownership of the inode is assigned prior to writing the file, the plurality of processors further configured to have the plurality of data structures delete the data portions in the second memory, wherein deletion of the data portions is performed responsive to the transferring and based on the batch data deletions.
The storage system of claim 12, further comprising: the plurality of processors further configurable to have the authority that owns the inode of the further file send messages, in foreground, to the authorities that own the data portions to be deleted resulting from the request for the truncation of the further file, wherein to record in the first memory truncation of the further file is responsive to replies from the authorities that own the data portions to be deleted for the truncation of the further file.
The storage system of claim 14, further comprising: the plurality of processors further configurable to have the data structure that owns the inode of the file send messages as a background operation, to the data structures that own the data portions to be deleted resulting from the request for the deletion of the file, wherein the data structure owning the inode is identified through a hash algorithm applied to the inode.
The storage system of claim 12, further comprising: the plurality of processors further configured to trigger garbage collection in the second memory responsive to the transferring.

The storage system of claim 14, wherein determination of which data structures own which data portions to be deleted is performed as a background operation and recording the file deletion is performed in a foreground operation.
The storage system of claim 12, wherein to have the plurality of authorities delete the data portions in the second memory comprises: the plurality of processors further configurable to have the plurality of authorities perform background cleanup work in batches.
The storage system of claim 14, further comprising: the plurality of processors further configured to trigger garbage collection in the second memory responsive to the transferring.
The storage system of claim 12, wherein to have the plurality of authorities delete the data portions in the second memory resulting from the request for the truncation of the further file comprises: the plurality of processors further configurable to have each of the plurality of authorities that owns a data portion to be deleted for the truncation of the further file, write a truncation record to the first memory and reply back to the authority that owns the inode of the further file, in foreground.
The storage system of claim 14, wherein the plurality of processors are further configurable to record a record of cleanup tasks in the first memory.

The storage system of claim 14, wherein to have the plurality of data structures delete the data portions in the second memory comprises: the plurality of processors further configurable to have the plurality of data structures perform background cleanup work in batches.

The storage system of claim 14, wherein to have the plurality of data structures delete the data portions in the second memory resulting from the request for the truncation of the further file comprises: the plurality of processors further configurable to have each of the plurality of data structures that owns a data portion to be deleted for the truncation of the further file, write a truncation record to the first memory and reply back to the data structure that owns the inode of the further file, in foreground.



Regarding claim 1, the claim of the instant application is substantially similar to that of Claim 1 of Patent No. 11,422,719 as noted by the unbolded portions of each claim in the table above. The bolded portions of claim 1 of the instant application and US Patent notes the differences and the US Patent thereby presenting a narrower scope establishes that the US Patent would otherwise anticipate the limitations of the instant application. Specifically, the “data structure” as recited in claim 1 of the instant application is not determined to be distinguishably patentable from the “authority” recited in the claim 1 of the Patent. Particularly, the Specification discloses in Paragraph [0026] that the authorities 168 are implemented as “lists or other data structures stored in memory”. 
Regarding claim 2 of the instant application, claim 2 recites substantially identical language to claim 2 of the Patent and is not patentably distinguishable for reasons identified above.
Regarding claims 3 and 4 of the instant application, claims 3 and 4 recite substantially identical language to claim 3 of the Patent.
Regarding claims 6 and 7 of the instant application, claims 6 and 7 recite identical language to respective claims claim 4 and 5 of the Patent.
Regarding claim 8 of the instant application, similar to claim 1, claim 8 of the instant application recites substantially identical language as claim 6 of the Patent. The recited “data structure” is determined to not be patentably distinguishable from “authority”.
Regarding claim 9 of the instant application, claim 9 recites similar language to claims 6 and 7 of the Patent. Claim 9 recites sending messages to data structures which own portions to be deleted and this is necessitated in claim 6 of the Patent which also communicates with authorities that own data portions to be deleted.
Regarding claim 10 of the instant application, claim 10 recites similar language to claim 6 of the Patent. The determining in the background and recording in the foreground are similar limitations to the writing and transferring of claim 6 of the Patent.
Regarding claims 11 and 12 of the instant application, claims 11 and 12 recite substantially identical language to respective claims 9 and 10 of the Patent.
Regarding claim 13 of the instant application, claim 13 recites identical language to claim 6 of the Patent.
Regarding claim 14 of the instant application, similar to claim 1, claim 14 of the instant application recites substantially identical language as claim 12 of the Patent. The recited “data structure” is determined to not be patentably distinguishable from “authority”.
Regarding claim 15 of the instant application, claim 15 recites substantially identical language to claim 13 of the Patent.
Regarding claim 16 of the instant application, claim 16 recites similar language to claims 12, 13 and 14 of the Patent.
Regarding claim 17 of the instant application, claim 17 recites substantially identical language to claim 15 of the Patent.
Regarding claim 19 of the instant application, claim 19 recites substantially identical language to claim 16 of the Patent.
Regarding claim 20 of the instant application, claim 20 recites substantially identical language to claim 17 of the Patent.
This is a nonstatutory double patenting rejection.
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kazar (US 7,962,689) – Column 19, line 57-64; Column 18, line 18-42; Column 12, line 3-29; Column 19, line 64 – Column 20, line 21 wherein distributed file deletion is disclosed.
Kesavan et al. (US 2017/0344282) – Paragraph [0026] wherein performing deletions asynchronously is disclosed.
Barber et al. (US 9,002,805) – Column 4, line 41-62 wherein foreground and background deletion is disclosed.
Vincent et al. (US 2015/0278243) – Paragraph [0221, 244-245] wherein node identification and communication is disclosed.
The Examiner notes there are no prior art rejections on claims 1-20. As currently presented, Claims 1-4, 6-17 and 19-20 are only rejected under the nonstatutory double patenting rejections included herein and otherwise contain subject matter considered allowable subject to the rejections and objections included in this Office action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER J YOON whose telephone number is (408)918-7629.  The examiner can normally be reached on Monday-Friday 8am-3pm ET. The examiner’s email is alexander.yoon2@uspto.gov.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALEXANDER YOON/
Examiner, Art Unit 2135
                                                                                                                                                                                              


/GAUTAM SAIN/Primary Examiner, Art Unit 2135